DETAILED CORRESPONDENCE

Claims 1-20 are pending.  Claims 6 and 8 are withdrawn per election of species.  There is no art rejection for claim 10.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restriction
This application contains claims directed to the following patentably distinct species.
Species A:  Figs. 6-15  no orienting feature exterior channel, orienting feature not offset; claims 1-5, 7, and 9-20.
Species B: Figs. 16, 17  orienting feature exterior channel, orienting feature offset; claims 1 and 4-17.
Species C:  Fig. 18  no orienting feature exterior channel, orienting feature offset; claims 1-7 and 9-17.
The species are independent or distinct because of the foregoing structural differences. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1, 4, 5, 7, and 9-17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species or groupings of patentably distinct 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ms. Ashley Brown on March 8, 2022, a provisional election was made without traverse to prosecute the invention of Species A, claims 1-5, 7, and 9-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6 and 8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “orienting feature” in claims 1, 11, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the single wheel embodiment of claims 1 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the figure adjacent Fig. 11 should be separately numbered, and the specification amended to reflect such numbering.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, and 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11  Both of these independent claims recite a one-wheel embodiment and nothing in the drawings nor specification indicate how this done.  Pending claims 2-5, 7, 9, 10, and 12-17 depend from one of these claims.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 11, and 18: As discussed with respect to Section 112(f) above, each of these claims has invoked Section 112(f) as to “orienting feature” but the specification is unbounded with regard to corresponding structure. The published application paragraph [0052] description of corresponding structure includes “the orienting feature 600 may include any other suitable cross-sectional profile or shape,” the published application paragraph [0053] description of corresponding structure includes “the orienting feature 600 may extend from the first surface 680 in any other suitable direction or along another suitable axis,” and the published application paragraph [0066] description of corresponding structure includes “in other embodiments, the orienting feature 600 may include any other suitable shape or profile, as various shapes, profiles, and/or geometries of the orienting feature 600 are envisioned”. These are unbounded limitations, thus the corresponding structures for "orienting feature” in these claims is not duly limited as required when Section 112(f) is invoked.  All other pending claims depend from one of these claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 9, 11, 13, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCormick (US20150308207).
Claim 1  McCormick discloses a roller assembly 1 [Figs. 1-5; abstract; para. 0160], comprising: 
a body 4 having a receiving chamber extending along an axis [Fig. 4; i.e., an axis along and parallel to the body axis, the body axis being the rotational center 15, such receiving chamber axis also being parallel to the line through the center of mass of the tool 2a, i.e., the tool’s longitudinal axis, extending perpendicularly to the page; para. 0160, 0169], wherein the receiving chamber is configured to receive a downhole tool 2 [Fig. 4; para. 0160]; 
a wheel 6 coupled to the body and configured to rotate relative to the body 4 [Fig. 1; para. 0165,0166] and an orienting feature 8 of the body, wherein the orienting feature extends from a surface of the body and outwardly from the axis [Figs. 1-4; para. 0170,0171], and wherein the roller assembly is rotationally balanced about the receiving chamber axis [as shown by the left-right symmetry in Figs. 2-4 with the rotational center 15 also being in the middle].
Claim 4  McCormick, as discussed with respect to claim 1, discloses that the wheel 6 is a first wheel coupled to a first side portion of the body, the roller assembly comprises a second wheel 6 coupled to a second side portion of the body [Fig. 4], and the first wheel and the second wheel are configured to rotate about an additional axis [i.e., between the centers of the wheels and through the rotational center 15; para. 0169].
Claim 5  McCormick, as discussed with respect to claim 4, discloses that a first radial dimension from the additional axis to a vertex of the orienting feature exceeds respective second radial dimensions from the additional axis to corresponding diametric ends of the first and second wheels [i.e., the radius of each wheels is shorter than the distance between the wheels axis (between the centers of the wheels) and the vertex of the orienting feature, which, of necessity must extend beyond the wheel outer edges in the upper direction; shown in Fig. 4].
Claim 7  McCormick, as discussed with respect to claim 1, discloses that the orienting feature comprises a triangular shape or an oblong shape [e.g., the shape of the orienting feature 8 in Figs. 1,2].
Claim 11  As discussed with respect to claim 1, McCormick discloses a system [Figs. 1-5; abstract; para. 0160], comprising: 
a downhole tool 2 [Fig. 4; para. 0160]; and 
a roller assembly 1, comprising: 
a body 4 having a receiving chamber formed therein and configured to receive the downhole tool [Fig. 4; a body axis being the rotational center, such body axis being parallel to the line through to the center of mass of the tool 2a, i.e., the tool’s longitudinal axis, extending perpendicularly to the page; para. 0160, 0169]; 
6 coupled to the body and configured to rotate relative to the body 4 [Fig. 1; para. 0165,0166]; and 
an orienting feature 8 protruding from a surface of the body and extending outwardly from a central axis of the receiving chamber [Fig. 4; i.e., an axis along and parallel to the body axis, such central/receiving chamber axis also being parallel to the line through the center of mass of the tool 2a, i.e., the tool’s longitudinal axis, extending perpendicularly to the page; Figs. 1-4; para. 0160,0169,0170,0171], wherein the roller assembly is rotationally balanced about the central/receiving chamber axis [as shown by the left-right symmetry in Figs. 2-4 with the rotational center 15 also being in the middle].
Claim 13  McCormick, as discussed with respect to claim 11, discloses that the central/receiving chamber axis is a first/receiving chamber axis, the wheel is configured to rotate about a second/wheels axis [i.e., extending between the centers of the wheels] extending orthogonally to the first axis [i.e., they are at right angles when viewed as in Fig. 3], and the orienting feature extends from the surface along a third axis orthogonal to the first axis and the second axis [this relationship can be seen from Fig. 4, wherein the third axis is at right angles to the second/wheels axis and also the first/receiving chamber axis, the first/receiving chamber axis extending into the page and the orienting feature 8 being aligned with such first/receiving chamber axis].
Claim 16  McCormick, as discussed with respect to claim 11, discloses that the orienting feature comprises a triangular profile, an oblong profile [e.g., the shape of the orienting feature 8 in Figs. 1,2], a semi-circular profile, or a ribbed profile.
Claim 17  McCormick, as discussed with respect to claim 11, discloses that the orienting feature comprises a first portion extending from the surface and a second portion extending [as discussed at claim 11; the “handle” shape of McCormick; Fig. 2].
Claim 18  As discussed with respect to claims 1 and 11, McCormick discloses a system [Figs. 1-5; abstract; para. 0160], comprising: 
a downhole tool 2 [Fig. 4; para. 0160] configured to be conveyed through a wellbore; and 
a roller assembly 1 configured to couple to the downhole tool, the roller assembly comprising: 
a receiving chamber [e.g., holding the tool 2 in Fig. 4] extending through a body 4 of the roller assembly and along a first axis [Fig. 4; i.e., an axis along and parallel to a body axis, such first/receiving chamber axis also being parallel to the line through the center of mass of the tool 2a, i.e., the tool’s longitudinal axis, extending perpendicularly to the page; Figs. 1-4; para. 0160,0169,0170,0171], wherein the receiving chamber is configured to receive the downhole tool 2 [Fig. 4; para. 0160]; 
a plurality of wheels 6 configured to engage with a surface of the wellbore and rotate about a second/wheels axis [extending between the wheel centers]; and 
an orienting feature 8 extending orthogonally to the first/receiving chamber axis and the second/wheels axis [the orienting feature axis extends vertically and is at right angles with respect to the first/receiving chamber axis and the second/wheels axis, as seen in Fig. 4] and configured to engage with the surface of the wellbore [para. 0170], wherein a center of mass of the roller assembly is along the first axis [as shown by the symmetry in Figs. 2-4 with the body axis, i.e., the rotational center 15, also being in the middle and the orienting feature being vertically above and aligned with the first/receiving chamber axis].
Claim 19  McCormick, as discussed with respect to claim 18, discloses the body of the roller assembly, wherein the orienting feature is formed integrally with the body [Fig. 1].
Claim 20  McCormick, as discussed with respect to claim 18, discloses a cable coupled to the downhole tool and configured to convey the downhole tool and the roller assembly through the wellbore [para. 0002,0021,0216].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christie et al. (US20180119498) [Christie], in view of McCormick.
Claim 1  Christie discloses a roller assembly 1 [Figs. 1-6F; para. 0001], comprising: 
a body 2,5,7,6,8 [Fig. 5A; para. 0052,0053] having a receiving chamber extending along an axis, wherein the receiving chamber is configured to receive a downhole tool [Figs. 2,5A,5B; para. 0050,0051], the receiving chamber axis being aligned with and co-linear to a longitudinal axis of the installed tool [Figs. 1,2]; 
a wheel 3 coupled to the body and configured to rotate relative to the body [para. 0050].
Christie otherwise discloses all the limitations of this claim, but does not explicitly disclose an orienting feature of the body, wherein the orienting feature extends from a surface of the body and outwardly from the receiving chamber axis, and wherein the roller assembly is rotationally balanced about the receiving chamber axis.
McCormick discloses a wheeled roller assembly 1 [Figs. 1-5; abstract; para. 0160], comprising: a body 4 having a receiving chamber extending along an axis [Fig. 4; i.e., an axis along and parallel to the body axis, the body axis being the rotational center 15, such receiving chamber axis also being parallel to the line through the center of mass of the tool 2a, i.e., the tool’s longitudinal axis, extending perpendicularly to the page; para. 0160, 0169], wherein the receiving chamber is configured to receive a downhole tool 2 [Fig. 4; para. 0160], and an orienting feature 8 of the body, wherein the orienting feature extends from a surface of the body and outwardly from the receiving chamber axis [Figs. 1-4; para. 0170,0171], and wherein the roller assembly is rotationally balanced about the receiving chamber axis [as shown by the symmetry in Figs. 2-4, with the rotational center 15 also being in the middle].
5,7, such that such portions would join to form the complete orienting feature upon closing the Christie hinge, such feature being vertically aligned with the Christie receiving chamber axis, such that the Christie roller assembly, with the orienting feature in place, remains rotationally balanced about the Christie receiving chamber axis as it was about the McCormick receiving chamber axis.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the rolling assembly would have predictable orientation with the wellbore, such orienting feature positioning and orienting the rolling assembly.
Claim 2  Christie, as modified with respect to claim 1, discloses that the orienting feature comprises a first portion extending from the surface and a second portion extending from the surface, wherein the first portion and the second portion converge at a vertex of the orienting feature [as discussed at claim 1; the vertex being to point on the combined orienting feature portions that is farthest from the base, i.e., where the portions are integrated into the body; McCormick Fig. 1 can be used to anticipate such a vertex on the orienting feature of the combination by looking at the top of the orienting feature on such figure].
Claim 3  Christie, as modified with respect to claim 2, discloses a cutout extending through the orienting feature and forming a passage between the surface, the first portion, and [the “handle” shape of McCormick will also form such a cutout in the combination; mmm Fig. 2].
Claim 4  Christie, as modified with respect to claim 1, discloses that the wheel is a first wheel coupled to a first side portion 5 of the body, the roller assembly comprises a second wheel coupled to a second side portion 7 of the body, and the first wheel and the second wheel are configured to rotate about an additional axis [such additional axis being a wheels axis extending between the centers of both wheels 3; Figs. 2,3,5].
Claim 5  Christie, as modified with respect to claim 1, discloses that a first radial dimension from the additional axis to a vertex of the orienting feature exceeds respective second radial dimensions from the additional axis to corresponding diametric ends of the first and second wheels [i.e., the radius of each wheels is shorter than the distance between the wheels axis (between the centers of the wheels) and the vertex of the orienting feature, which, of necessity must extend beyond the wheel outer edges in the upper direction; as would be shown by adding the orienting feature of the combination to the left position on Fig. 2, and as analogously shown in McCormick Fig. 4].
Claim 7  Christie, as modified with respect to claim 1, discloses that the orienting feature comprises a triangular shape or an oblong shape [e.g., the shape of the orienting feature 8 in McCormick Figs. 1,2].
Claim 9  Christie, as modified with respect to claim 1, discloses that the orienting feature comprises a first portion and a second portion extending from the surface, wherein the body comprises a cutout positioned between the first portion and the second portion and extending from the surface to the receiving chamber [as discussed at claim 1; the “handle” shape of McCormick will also form such a cutout in the combination; mmm Fig. 2].
Claim 11  As discussed with respect to claim 1, Christie discloses a system [Figs. 1-6F; para. 0001], comprising: 
a downhole tool [para. 0050,0051]; and 
a roller assembly 1, comprising: 
a body 2,5,7,6,8 [Fig. 5A; para. 0052,0053] having a receiving chamber formed therein and configured to receive the downhole tool [Figs. 2,5A,5B], the receiving chamber having a central axis aligned with and co-linear to a longitudinal axis of the installed tool [Figs. 1,2];
a wheel 3 coupled to the body and configured to rotate relative to the body [para. 0050].
Christie otherwise discloses all the limitations of this claim, but does not explicitly disclose an orienting feature protruding from a surface of the body and extending outwardly from the central axis of the receiving chamber, wherein the roller assembly is rotationally balanced about the central axis.
McCormick discloses a wheeled roller assembly 1 [Figs. 1-5; abstract; para. 0160], comprising: a body 4 having a receiving chamber extending along an axis [Fig. 4; i.e., an axis along and parallel to the body axis, the body axis being the rotational center 15, such receiving chamber axis also being parallel to the line through the center of mass of the tool 2a, i.e., the tool’s longitudinal axis, extending perpendicularly to the page; para. 0160, 0169], wherein the receiving chamber is configured to receive a downhole tool 2 [Fig. 4; para. 0160], and an orienting feature 8 of the body, wherein the orienting feature extends from a surface of the body and outwardly from the receiving chamber axis and the longitudinal axis of the tool in the receiving chamber [Figs. 1-4; para. 0170,0171], and wherein the roller assembly is rotationally balanced about receiving chamber axis and the longitudinal axis of the tool [as shown by the symmetry in Figs. 2-4 with the rotational center 15 also being in the middle].
5,7, such that such portions would join to form the complete orienting feature upon closing the Christie hinge, such feature being vertically aligned with the Christie body axis and the receiving chamber axis, such that the Christie roller assembly, with the orienting feature in place, remains rotationally balanced about the Christie body axis as it was about the McCormick body axis, and also about the Christie receiving chamber axis, as evident from the symmetry of the body portions 5,7, in the wheel to wheel end view.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the rolling assembly would have predictable orientation with the wellbore, such orienting feature positioning and orienting the rolling assembly.
Claim 12  Christie, as modified with respect to claim 11, discloses that the downhole tool is rotationally balanced about an additional axis of the downhole tool [i.e., the above-referenced longitudinal axis of the tool, the rotational balancing arising from the rolling assembly center of gravity/mass being vertically above and aligned with the body axis and the receiving chamber axis, and wherein, in an installed configuration of the downhole tool with the roller assembly [i.e., when the tool is positioned in the receiving chamber], the additional axis [i.e., the additional axis is the same as the receiving chamber central axis when the tool is installed, since the body defines the receiving chamber axis at the center of and within the receiving chamber, and the receiving chamber positions and centers the tool within the receiving chamber].
Claim 13  Christie, as modified with respect to claim 11, discloses that the central axis [i.e., of the receiving chamber] is a first axis, the wheels 3 are configured to rotate about a second axis [i.e., between the centers of the wheels] extending orthogonally to the first axis [i.e., they are at right angles when they intersect], and the orienting feature extends from the surface along a third axis orthogonal to the first axis and the second axis [the third axis is essentially “z” in an “x,y,z” coordinate system where the second/wheels axis is “x” and the receiving chamber central first axis is “y”; this relationship can be seen from Fig. 2 after the combination wherein the orienting feature would extend leftwardly from proximate 25, such that its “third” axis would extend rightwardly to intersect the wheels axis and the first axis, the first axis extending into the page].
Claim 14  Christie, as modified with respect to claim 11, discloses that the body comprises: a first portion 5 having the wheel 3 coupled thereto; a second portion 7 having an additional wheel 3 coupled thereto; and a hinge 9 pivotably coupling the first portion to the second portion to enable the roller assembly to transition between an open configuration [Fig. 5] to receive the downhole tool and a closed configuration [Fig. 2] to wrap about an exterior of the downhole tool [as discussed at claim 11; para. 0053].
Claim 15  Christie, as modified with respect to claim 11, discloses, as Christie’s less preferred hinge-closing choice, that the hinge could be secured in the closed position using a conventional bolt through flange holes [para. 0085], and this is the receiver and tab assembly of this claim, i.e., that the first portion comprises a receiver [a first female flange] and the second [a second female flange], wherein the one or more tabs are configured to engage with the receiver [i.e., the flanges align for a pin/bolt, etc.] in the closed configuration of the roller assembly.  From Christie, it is clear that there are two choices available to a person of ordinary skill in the art as to how to secure the hinge in a closed position, the preferred manner of Figs. 1-7C, or the manner of this claim, i.e., pins/bolts through flange holes.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Christie, as modified, to consider both options and choose the less preferred, but well-known, pin/bolt and flanges assembly.  One of ordinary skill in the art would reasonably have expected that this choice would have been within the skill of the art and would yield and achieve the predictable result that a less complicated hinge-closing assembly would be in use.
Claim 16  Christie, as modified with respect to claim 11, discloses that the orienting feature comprises a triangular profile, an oblong profile [e.g., the shape of the orienting feature 8 in McCormick Figs. 1,2], a semi-circular profile, or a ribbed profile.
Claim 17  Christie, as modified with respect to claim 11, discloses that the orienting feature comprises a first portion extending from the surface and a second portion extending from the surface, wherein the first and second portions abut one another and define a channel [as discussed at claim 11; the “handle” shape of McCormick will also form such a cutout in the combination; mmm Fig. 2].
Claim 18  As discussed with respect to claims 1 and 11, Christie discloses a system 1 [Figs. 1-6F; para. 0001], comprising: 
a downhole tool configured to be conveyed through a wellbore [para. 0050,0051]; and 
a roller assembly 1 configured to couple to the downhole tool [Figs. 2,5A,5B], the roller assembly comprising: 
a receiving chamber extending through a body 2,5,7,6,8 [Fig. 5A; para. 0052,0053] of the roller assembly and along a first axis, the first/receiving chamber axis being aligned with and co-linear to the longitudinal axis of the installed downhole tool [Figs. 1,2], wherein the receiving chamber is configured to receive the downhole tool [Figs. 2,5,5A,5B]; 
a plurality of wheels 3 configured to engage with a surface of the wellbore and rotate about a second/wheels axis [extending between the centers of the wheels].
Christie otherwise discloses all the limitations of this claim, but does not explicitly disclose an orienting feature extending orthogonally to the first/receiving chamber axis and the second/wheels axis and configured to engage with the surface of the wellbore, wherein a center of mass of the roller assembly is along the first/receiving chamber axis.
McCormick discloses a wheeled roller assembly 1 [Figs. 1-5; abstract; para. 0160], comprising: a body 4 having a receiving chamber extending along a first axis [Fig. 4; i.e., an axis along and parallel to the body axis, the body axis being the rotational center 15, such first/receiving chamber axis also being parallel to the line through the center of mass of the tool 2a, i.e., the tool’s longitudinal axis, extending perpendicularly to the page; para. 0160, 0169], wherein the receiving chamber is configured to receive a downhole tool 2 [Fig. 4; para. 0160], and an orienting feature 8 of the body, wherein the orienting feature is configured to [para. 0170] and extends from a surface of the body and orthogonally outwardly from the first/receiving chamber axis, i.e., the longitudinal axis of the tool in the receiving chamber, the second/wheels axis, and the rotational center of the roller assembly shown as 15 [Figs. 1-4; para. 0170,0171], and wherein a center of mass of the roller assembly is along the first/receiving chamber axis [as shown by the left-right symmetry in Figs. 2-4 with the rotational center 15 also being in the middle and the orienting feature being vertically above and aligned with the first/receiving chamber axis].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Christie to provide an orienting feature of the body, wherein the orienting feature is configured to engage a surface of the wellbore and extends from a surface of the body and orthogonally outwardly from the Christie body axis and the second/wheels axis, as disclosed for the very similar rolling assembly of McCormick, and also from the Christie first/receiving chamber axis (such axis now being co-linear along the entire length of the longitudinal axis of the tool, in that Christie completely encloses the tool, centering such tool in the receiving chamber), and to place such orienting feature on the Christie body, in two longitudinally placed portions, each portion integrated with a separate one of the Christie hinged segments 5,7, such that such portions would join to form the complete orienting feature, while still allowing the opening and closing the Christie hinge, such orienting feature thus being vertically aligned with the Christie body axis and the first/receiving chamber axis.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the rolling assembly would have predictable orientation with the wellbore, such orienting feature positioning and orienting the rolling assembly.
Claim 19  Christie, as modified with respect to claim 18, discloses the body of the roller assembly, wherein the orienting feature is formed integrally with the body [as discussed at claim 18].
Claim 20  Christie, as modified with respect to claim 18, discloses a cable coupled to the downhole tool and configured to convey the downhole tool and the roller assembly through the wellbore [McCormick para. 0002,0021,0216].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hradicky et al. (WO2018227198) appears to disclose all the limitation of at least claim 1.  McCormick (WO2019088850) appears to disclose all the limitation of at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Rob Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676